Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s Remarks/Arguments filed 11/29/2021 have been considered.  Claim 1 has been cancelled by applicant.  Claims 2-19 are currently pending.

Response to Arguments
Applicant’s arguments, see page 1, paragraph 2 of the Response/Remarks, filed 11/29/2021, with respect to claims 2-19 have been fully considered and are persuasive in light of the terminal disclaimer filed 11/29/2021.  The terminal disclaimer has been approved and the non-statutory obviousness-type double patenting rejection of claims 2-19 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a method for transmitting a status report in a Packet Data Convergence Protocol (PDCP) layer in a communications system, the method comprising:
“wherein a format of the PDCP data including the reception status report comprises a data/control (D/C) field, a Protocol Data Unit (PDU) type field, a bitmap field, and a field including SN information on a PDCP SDU corresponding to a first bit or a last bit of the bitmap field” in combination with other recited elements in claim 1.


“wherein the PDCP PDU comprises a data/control (D/C) field, a PDU type field, a bitmap field, and a field including Sequence Number (SN) information of a PDCP SDU corresponding to the first bit or the last bit of the bitmap field” in combination with other recited elements in claim 12.

The closest prior art, Lohr et al. (US Publication 2007/0047452), discloses MAC layer
reconfiguration in a mobile communication system by sending a bitmap status report from the
receiver to the sender, wherein the report indicates the reception status, either ACKs or NACKs.
However, Lohr fails to anticipate or make obvious the quoted limitations of the
aforementioned base claims above, which renders the claims of the instant application allowable.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471